DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (CN106977556, English translation) in view of Ma et al (CN101659681, English translation). 
            Cheng teaches a method for preparing oligosaccharides. 
            Cheng, summary of invention, teaches
            A method for preparing oligosaccharides by thermochemical conversion of biomass monosaccharides/disaccharides as raw materials, including the following steps:
        (1) Using biomass monosaccharides/disaccharides as raw materials, fully mix the monosaccharides/disaccharides and place them in a quartz tube reactor, and then pass in high-purity nitrogen to replace the air in the quartz tube reactor. Then, set the temperature of the tubular thermal conversion reactor to 500-700oC, when 

        (3) Purifying the oligosaccharide-rich solution obtained in step (2) through an ultrafiltration membrane to obtain an oligosaccharide solution with a molecular weight within 1500;
        (4) freeze drying or spray drying the oligosaccharide solution obtained in step (3) to obtain oligosaccharides.




	Although Cheng teaches an ultrafiltration membrane, Cheng does not teach an inorganic ultrafiltration membrane. 
	Ma teaches a method for producing a wood sugar product. 
	Ma, step 1321, teaches the ultrafiltration method in the step ② can be an inorganic membrane wherein the interception size of the inorganic membrane is 30-500 nm. 
Ma further teaches for the pigment substances, polymer compounds, polymers, and bacteria in the impurities, membrane filtration, ultrafiltration, or actual elimination methods are used to remove them.


Regarding claim 2, Cheng teaches the monosaccharide/disaccharide in step (I) is one or two of monosaccharides or disaccharides produced by enzymatic hydrolysis or hydrolysis of carbohydrates and the purity is higher than 95%. 

	Regarding claim 3, Cheng teaches the monosaccharide/disaccharide in step (I) is one or two of glucose, fructose and cellubiose. 

	Regarding claims 4-5, Cheng teaches preferably, in step (1), the operation time interval for the material being removed from the tubular thermal conversion reactor to cooling in liquid nitrogen is controlled within 1s.

	Regarding claim 6, Cheng teaches preferably, the cooling time in step (1) is 5-10s.

Regarding claim 7, Cheng teaches preferably, the amount of deionized water in step (2) is 1 to 5 times the mass of the oligosaccharide precursor.


	Ma teaches a method for producing a wood sugar product. 
	Ma teaches the ultrafiltration method in the step ② can be an inorganic membrane wherein the interception size of the inorganic membrane is 30-500 nm. 
Ma further teaches for the pigment substances, polymer compounds, polymers, and bacteria in the impurities, membrane filtration, ultrafiltration, or actual elimination methods are used to remove them.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use an inorganic membrane having an interception size of 30-500 nm having as taught by Ma as the membrane as taught by Cheng to remove impurities from the oligosaccharide-rich solution. 

Regarding claim 9, Cheng teaches preferably, the purification pressure in step (3) is 2.5-5 bar.
The pressure which is 2.5-5 bar (.25-.5 MPa) is substantially close to that of the instant claims that one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious, and to have same properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.
 

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US6329182 teaches a method of producing oligosaccharide syrups, in particular to the production of syrups having a high concentration of saccharides with a degree of polymerization of at least 2, comprising the steps of: enzymatic reaction of a substrate at a temperature in the range of 50° C. to 100° C. obtaining a saccharide solution comprising monosaccharides and disaccharides, trisaccharides and higher saccharides; nanofiltration of the saccharide solution at a temperature in the range of 60° C. to 100° C. obtaining a syrup essentially comprising disaccharides, trisaccharides and higher saccharides; recovering said syrup. 

WO1987005936 teaches a process for synthesizing enzymatically oligosaccharides starting from lower building entities, which for example may be constituted by monomeric sugars.

Sugisawa teaches his paper describes separation and identification of oligosaccharides in caramel made by heating glucose at 15OoC without a catalyst. Kojibiose, sophorose, nigerose, laminaribiose, maltose, cellobiose, isomaltose, gentiobiose, and 1,6-anhydroglucose were isolated, and identified as their crystalline P-acetates from the pyrolysate of glucose.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/10/21